Citation Nr: 1615346	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active military service in the United States Army from April 1966 to April 1968, with service in Vietnam from November 1966 to November 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain an addendum etiological opinion.  Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Although ischemic heart disease is among the presumptive disorders, bradyarrhythmia, sick sinus syndrome, and hypertensive heart disease are not among the diseases which have been determined to be associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  However, a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The presumption is not the sole method for showing causation and thereby establishing service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Although 2010, 2012, and 2015 VA examinations and a Disability Benefits Questionnaire are of record, they are inadequate, as they address the presence of ischemic heart disease but do not provide any etiological opinions regarding the other diagnosed heart disorders.

The Veteran is seeking to establish service connection for heart problems, diagnosed as pacemaker implantation for asymptomatic bradyarrhythmia, sick sinus syndrome, and hypertensive heart disease.  He argues that they are all due to his conceded exposure to herbicides during his military service.  The Board finds that the evidence currently of record is insufficient to decide this claim and therefore further evidentiary development is needed. 

In addition, there is "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Accordingly, in forming the opinion, the examiner must review this literature, and any other medical literature addressing the relationship between hypertensive heart disease and herbicide or Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the electronic claims file, schedule the Veteran for appropriate VA examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's previously diagnosed bradyarrhythmia, sick sinus syndrome, and hypertensive heart disease--as well as any other heart disorder shown on current examination-(a) had their clinical onset during active service, (b) manifested within one year after discharge from active service in April 1968, or (c) are otherwise related to the Veteran's military service, including his presumed in-service exposure to herbicides, despite the disorders not being a presumptive disorder.  

The examiner is asked to specifically address the latest findings from the National Academy of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertensive heart disease and exposure to herbicides (Agent Orange).  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


